DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-13, as filed on 09/17/2020, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 2, line 5: amend semicolon to period at end of claim.
Claim 3, line 7: amend semicolon to period at end of claim.
Claim 7, line 7: amend semicolon to period at end of claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170014665 A1 (Bowles) in view of US 20210244995 A1 (Andrei et al; henceforth Andrei).
	Regarding Independent Claim 1, Bowles discloses a pulley (exercise device 100) for support of a flat strap (strap 113a and 113b, “It will be realized that a single strap could, alternatively, be use” ¶ 33; strap 113 is a single strap, see Figure 4 wherein the strap is flat) including a pulley wheel (reel 103) enclosed within a housing (cover 112) having a first window (left elongated aperture 130) having edges and a length between its edges (Figure 1: Annotated; left and right apertures 130 are symmetrical and identical thus the edges and length are identical) and a second window (right elongated aperture 130)  having edges and a length (see Figure) between its edges (Figure 1: Annotated).

    PNG
    media_image1.png
    586
    685
    media_image1.png
    Greyscale

Figure 1: Bowles Annotated
	Bowles discloses the invention as substantially claimed, see above. Bowles does not disclose a first guide moveably supported in the housing adjacent the first window; and a second guide moveably supported in the housing adjacent the second window; wherein the strap passes through the first guide and the second guide as it passes in and out of the housing.  
	Andrei teaches an analogous exercise device solving the same issue of providing a reel pulley system (Figure 1) comprising a pulley (“training device”, Figure 1) for support of a flat strap (strap pulling element 3) including a pulley wheel (shaft 12, Figure 10) enclosed within a housing (housing 20) having a window (opening 24; the window is the physical edges of the opening) having edges (Figure 4: Annotated) and a length between its edges (see Figure 4); 
	a guide (guide 7), wherein the window has a radial length greater than the guides radial length (see Figure 4 wherein the radial length of the opening 24 is greater than the guides 7 to allow for the guide to slide about the housing) moveably supported in the housing adjacent the window (“a guide 7 sliding in the opening 24 of the housing 20” ¶ 125; see Figures 5 and 6 wherein the guide 7 is partially housed adjacent to the inside and outside surfaces of opening 24); 

    PNG
    media_image2.png
    235
    731
    media_image2.png
    Greyscale

Figures 5-6: Andrei Annotated
	wherein the strap passes through the guide as it passes in and out of the housing (“there may be mounted on the housing opening 24 a guide 7, by means of which the pulling element 3 is guided through a profile opening” ¶ 342).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to extend Bowles windows radial length and to modify the windows with guides that the strap passes in and out of when exiting the housing, as taught by Andrei, in order to allow for reorientation of the straps exits (¶ 343) to prevent pinching based on the exercise chosen by the user and expand the exercise positions available for the user. 

    PNG
    media_image3.png
    435
    540
    media_image3.png
    Greyscale

Figure 4: Andrei Annotated
	Regarding Claim 2, Bowles in view of Andrei further disclose the pulley of claim 1 further comprising: a slot in the first guide (“ through two elastically mounted rollers” ¶ 342; there is an opening within guide 7 between the rollers); and a slot in the second guide (“through two elastically mounted rollers” 342; there is an opening within guide 7 that allows for the strap to pass through the guide 7 and for the guide to function);  wherein the strap passes through the slot in the first guide and the slot in the second guide as it passes in and out of the housing (“there may be mounted on the housing opening 24 a guide 7, by means of which the pulling element 3 is guided through a profile opening (or through two elastically mounted rollers)” ¶ 342).  
	Regarding Claim 3, Bowles in view of Andrei further disclose the pulley of claim 1 further comprising: 
	a first raceway (Figure 2: Annotated; in as much as applicant has shown the first raceway is the internal surface of the housing 102 and the internal void area that the guide 7 moves through) in the housing wherein the first raceway has two ends (Figure 2: Annotated; the race way ends at the radial ends of aperture 130) and a length between the two ends  (the radial length between the two ends of the void that the guide 7 moves through) and supports the first guide which is movable in the first raceway (the internal surface and void prevent the guide 7 from falling out of the aperture 130) between the two ends of the first raceway (the portion of the guide 7 within the housing is movable between the two ends of the raceway through the void area along the internal surface of housing 102; 

    PNG
    media_image4.png
    362
    464
    media_image4.png
    Greyscale

Figure 2: Bowles Annotated
	and a second raceway (Figure 2: annotated above; the first and second raceways are symmetrically identical) in the housing wherein the second raceway has two ends (Figure 2: Annotated; the race way ends at the radial ends of aperture 130) and a length between the two ends  (the radial length between the two ends of the void that the guide 7 moves through) and supports the second guide which is movable in the second raceway (the internal surface and void prevent the guide 7 from falling out of the aperture 130) between the two ends of the second raceway (the portion of the guide 7 within the housing is movable between the two ends of the raceway through the void area along the internal surface of housing 102).
	Regarding Claim 4, Bowles in view of Andrei further disclose the pulley of claim 3 wherein the first guide and second guide and first raceway and second raceway have an arcuate shape (See Figures 3: Andrei and Figure 2: Bowles for the guide 7 having an arcuate shape formed to the radial shape of the housing and the raceway form to the radial shape of the housing).  
	Regarding Claim 5, Bowles in view of Andrei further disclose the pulley of claim 2 wherein the first slot and the second slot are the same shape (the guides 7 are symmetrically identical with identical slots through “elastically mounted rollers” ¶ 342: Andrei) slightly larger than the flat strap (the slot between the rollers is larger than the strap in order to allow for the strap to pass through).  
	Regarding Claim 6, Bowles in view of Andrei further disclose the pulley of claim 5 wherein the first slot and the second slots have edges (two mounted rollers) and the edges are shaped to provide a low friction surface (the rollers are shaped to roll and thus provide a low friction surface by rotating).  
	Regarding Claim 7, Bowles in view of Andrei further disclose the pulley of claim 3 wherein; 
	the first guide has a top edge (Figure 5: Andrei Annotated) and a bottom edge (Figure 5: Andrei annotated, the bottom edge is hidden behind the housing 20) that are disposed in the first raceway (the internal edges of the guide 7 are pressed against the internal side of the housing and reside within the void area of the raceway) and a length between the top edge and the bottom edge (Figure 5: Annotated); the first raceway length is greater than the first guide length (the first raceway length is the radial length of the aperture 130 which is greater than the radial length of the guide 7 to allow for the guide to slide); 

    PNG
    media_image5.png
    355
    720
    media_image5.png
    Greyscale

Figure 5: Andrei Annotated
	the second guide (Identical to the first guide, see Figure 5: Annotated above) has a top edge and a bottom edge that are disposed in the second raceway and a length between the top edge and the bottom edge (identical to the first guide, see Figure 5: annotated above); the second raceway length is greater than the second guide length (the second raceway length is the radial length of the aperture 130 which is greater than the radial length of the guide 7 to allow for the guide to slide).
	Regarding Claim 9, Bowles in view of Andrei further disclose the pulley of claim 1 further comprising: a housing connection member (swivel mount 116 with carabiner 114) that supports the housing and permits it to move in space (see Figure 13 wherein the housing 102 is attached to a doorframe DF via the mount 116 and carabiner 114).  
	Regarding Claim 10, Bowles in view of Andrei further discloses the pulley of claim 9 wherein the housing connection is a swivel (swivel mount 116).  
	Regarding Claim 11, Bowles in view of Andrei further discloses the pulley of claim 1 further comprising: a first locking cam buckle (carabiner 114A) larger than the first window (the carabiner 114A is wider than the aperture 130) disposed on the flat strap  (see Figure 3) that extends from the first window (the carabiner 114A is attached to the end of the flat strap 113A extended from the aperture 130); a second locking cam buckle (carabiner 114B) larger than the second window (carabiner 114B is wider than the aperture 130) disposed on the flat strap that extends from the second window (the carabiner 114B is attached to the end of the flat strap 113B extended from the aperture 130).  
	Regarding Claim 12, Bowles in view of Andrei further disclose the pulley of claim 11 where the flat strap is a component of an exercise device (exercise device 100).  
	Regarding Claim 13, Bowles in view of Andrei further disclose the pulley of claim 1 wherein the guides are formed from any one of durable plastic (“housing 20/71 to melt for example (if constructed of plastic)” ¶ 229: Andrei; the housing 20 comprises the guide 7; the plastic is considered durable due to standing up to use during exercise).  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record US 20170014665 A1 (Bowles) in view of US 20210244995 A1 (Andrei et al; henceforth Andrei) fails to teach or render obvious the pulley device in combination with all of the elements and structural and functional relationships as claimed and further including the slot is located on the first guide such that the slot cannot be disposed beyond the edges of the first window
The prior art of record teaches the slot located disposed beyond the edges of the first window, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to have the slot along with the guide located within the edges of the first window within the housing without improper hindsight and without substantial modification of the housing to support the guides.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784